TDCJ Offender Details                                                    fylfot~D\                  Page 1of2
                                                                                          New Offender Search
wItexas Department or Criminal JusiKsg                               TDC3 Home




 Offender Information Details
      Return to Search list




 SID Number:                                    50026753

 TDCJ Number:                                   01943212

 Name:                                          HARRIS.JEFFERSON

 Race:                                         W

 Gender:                                        M

 DOB:                                           1989-07-29

 Maximum Sentence Date:                         2018-01-06

 Current Facility:                              ALFRED HUGHES

 Projected Release Date:                        2017-04-20

 Parole Eligibility Date:                       2014-07-22

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily duhng weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense          rt«         Sentence          ~   .     Case      Sentence (YY-MM-
     _ .             Offense       _ .             County     ..             ,.,-A
      Date                         Date                 '     No.                DD)
                     ASLT-FAM
    2012-07-26                   2014-07-14     ANGELINA 2012-0524            4-00-00
                       VIOL




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=50026753                   5/4/2015